

115 HRES 49 IH: Recognizing the anniversary of the tragic earthquake in Haiti on January 12, 2010, honoring those who lost their lives in the earthquake and in Hurricane Matthew in October 2016, and expressing continued solidarity with the Haitian people.
U.S. House of Representatives
2017-01-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 49IN THE HOUSE OF REPRESENTATIVESJanuary 12, 2017Ms. Lee (for herself, Ms. Clarke of New York, Ms. Maxine Waters of California, Mr. Hastings, Mr. Conyers, Mr. McGovern, Ms. Wilson of Florida, Mr. Rush, Mr. Engel, Mr. Grijalva, Ms. Norton, Mrs. Lowey, and Ms. Tsongas) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONRecognizing the anniversary of the tragic earthquake in Haiti on January 12, 2010, honoring those
			 who lost their lives in the earthquake and in Hurricane Matthew in October
			 2016, and expressing continued solidarity with the Haitian people.
	
 Whereas, on January 12, 2010, a 7.0-magnitude earthquake struck the country of Haiti; Whereas according to the United States Geological Survey (USGS), the earthquake epicenter was located approximately 15 miles southwest of the capital, Port-au-Prince;
 Whereas according to USGS, the earthquake was followed by 59 aftershocks of magnitude 4.5 or greater, the most severe measuring 6.0;
 Whereas according to the Government of Haiti, more than 316,000 people died as a result of the earthquake;
 Whereas according to the United Nations and the International Organization for Migration, an estimated 3,000,000 people were directly affected by the disaster, nearly one-third of the country’s population, and 1,300,000 people were displaced to settlements;
 Whereas casualty numbers and infrastructure damage, including to roads, ports, hospitals, and residential dwellings, place the earthquake as the worst cataclysm to hit Haiti in over two centuries and, proportionally, one of the world’s worst natural disasters in modern times;
 Whereas the Post Disaster Needs Assessment (PDNA) conducted by the Government of Haiti, the United Nations, the World Bank, the Inter-American Development Bank, and other experts estimates that damage and economic losses totaled $7,800,000,000, approximately 120 percent of Haiti’s gross domestic product in 2009;
 Whereas the Managing PDNAs estimated that $11,500,000,000 over three years would be required for Haiti’s reconstruction and to lay the groundwork for long-term development;
 Whereas in 2012, the World Bank estimated that nearly 60 percent of Haitians were living under the national poverty line and Haiti ranked 163 out of 188 countries on the United Nations Human Development Index;
 Whereas President Barack Obama vowed the unwavering support of the United States and pledged a swift, coordinated and aggressive effort to save lives and support the recovery in Haiti; Whereas Congress passed House Resolution 1021 on January 21, 2010, on a vote of 411 to 1, expressing its deepest condolences and sympathy for the horrific loss of life and bipartisan support for the recovery and long-term reconstruction needs of Haiti;
 Whereas the response to the tragedy from the global community, and especially from the countries of the Western Hemisphere, has been overwhelmingly positive;
 Whereas the initial emergency response of the men and women of the United States Government, led by the United States Agency for International Development and United States Southern Command, was swift and resolute;
 Whereas individuals, businesses, and philanthropic organizations across the United States and throughout the international community responded in support of Haiti and its populace during this crisis, sometimes in innovative ways such as fundraising through text messaging, which some estimates reveal has raised more than $40,000,000;
 Whereas according to the International Organization for Migration, as of September 2016, approximately 55,000 people remain in spontaneous and organized camps in Haiti and hundreds of thousands of Haiti’s poor continue to live in precarious housing conditions that make them vulnerable to potential future natural disasters;
 Whereas in 2016, Haiti continued to face long droughts and dry El Niño conditions at the level of a national emergency, causing further destruction of agricultural crops and food insecurity for over 5,000,000 people;
 Whereas Hurricane Matthew caused significant and further damage to Haiti, directly affecting 1,400,000 people, causing 175,000 to be displaced, and pushing 806,000 into severe food insecurity, and due to increased vulnerability from Hurricane Matthew the number of fatalities continues to rise;
 Whereas screening of vulnerable groups shows evidence of high rates of malnutrition and the need for immediate special attention programs, especially for children under the age of 5;
 Whereas many displaced Haitians continue to live in temporary shelters, such as schools, churches, or shelters that have been pieced together with scrap aluminum sheets, tarps, and wood;
 Whereas schools in many areas still have not reopened since the Hurricane Matthew; Whereas between 80 to 90 percent of crops in the Grande Anse and South were destroyed by Hurricane Matthew and farmers have not yet received support for seeds and tools;
 Whereas only 48 percent of the United Nations $178,000,000 Flash Appeal for Haiti has been funded;
 Whereas a devastated agricultural sector has a ripple effect throughout the Haitian economy and affects the most vulnerable, particularly children and poor women and men;
 Whereas Haiti’s geographical location in the hurricane belt, acute ecological damage, rising sea levels, increasing global temperatures, severity of hurricanes, drought, and other forms of climate disruption combine to make Haiti one of the three most climate vulnerable countries in the world, with devastating consequences for all sectors of its economy and society;
 Whereas Haiti’s growing food insecurity results largely from deforestation and entrenched neglect of its rural agricultural sector, particularly smallholder farmers who grow most of the food in Haiti, and account for a large percentage of the food insecure populations;
 Whereas in 2016, the Food and Agriculture Organization (FAO) Global Food Security Index ranked Haiti’s food sector 108 out of 113 countries surveyed;
 Whereas Haiti’s vulnerability to natural disasters is rooted in the dearth of stable public infrastructure and housing due to rapid urbanization and is exacerbated by climate change;
 Whereas Haiti will be unable to adapt to, and mitigate its disproportional vulnerability to climate change unless the Haitian government is resourced and empowered to implement comprehensive disaster prevention and relief measures;
 Whereas according to an independent United Nations panel investigation, on October 19, 2010, an outbreak of cholera was detected in the Lower Artibonite region, originating from a tributary near the United Nations Stabilization Mission in Haiti (MINUSTAH) camp at Mirebelais, where the panel found that sanitation conditions were not sufficient to prevent fecal contamination of the Meye Tributary System of the Artibonite River;
 Whereas according to the Haitian Ministry of Public Health and Population (MSPP), as of May 28, 2016, 9,317 people have died from cholera and nearly 780,140 have been infected;
 Whereas, according to the MSPP, the damage caused by Hurricane Matthew in October 2016 resulted in a sharp increase in the number of cholera cases in Haiti;
 Whereas in August 2016 the Government of Haiti, supported by the World Health Organization (WHO), the Pan American Health Association (PAHO), the United Nations Children’s Fund (UNICEF), and the Centers for Disease Control and Prevention (CDC) and other members of the Regional Coalition to Eliminate Cholera in Hispaniola presented an updated medium-term plan on cholera for 2016–2018 to improve coordination among national and international partners, ensure rapid response to outbreaks, vaccinate vulnerable populations and improve water, sanitation, and health;
 Whereas, on December 1, 2016, United Nations Secretary-General Ban Ki-moon spoke directly to the Haitian people while addressing the United Nations General Assembly, stating we apologize to the Haitian people. We simply did not do enough with regard to the cholera outbreak and its spread in Haiti. We are profoundly sorry for our role.;
 Whereas, on December 1, 2016, the United Nations presented a new two-track response to cholera in Haiti, including material assistance to those Haitians most directly affected by cholera as well as intensified efforts to control treat and eradicate cholera;
 Whereas the United Nations has launched a Multi-Partner Trust Fund to support the new response and is seeking $400,000,000 in donor contributions, with $200,000,000 to be allocated to Track 1 and $200,000,000 to Track 2 of the new response;
 Whereas throughout these crises, the people of Haiti continue to demonstrate unwavering resilience, dignity, and courage;
 Whereas the Assessing Progress in Haiti Act (APHA) seeks to measure the progress of recovery and development efforts in Haiti since the devastating earthquake of January 2010 and was passed in response to widespread concerns regarding the mixed results and opacity of post-quake relief and reconstruction efforts;
 Whereas the Department of State has produced two of four annual reports with detailed information on the status of United States aid programs in Haiti with the aim of increasing transparency and accountability with respect to the roughly $4,000,000,000 that the United States Government has allocated for Haiti aid since the earthquake;
 Whereas, as of September 30, 2016, the United States Agency for International Development (USAID) estimates that of the roughly $4,000,000,000 allocated for humanitarian relief assistance and recovery and reconstruction and development in the post-earthquake recovery, approximately 83 percent of such funds has been disbursed;
 Whereas an evaluation led by the MSPP in areas affected by Hurricane Matthew’s landfall on October 4, 2016, concluded that public health facilities may viably provide essential services, but severely lack the equipment and medical commodities to do so;
 Whereas significant challenges still remain in Haiti as it works to recover and rebuild from past natural disasters and to prepare for future ones; and
 Whereas Haiti requires the sustained assistance of the United States and the international community in order to prevent further malnutrition in key vulnerable groups, prevent an increase in hunger in 2017, address chronic food insecurity, confront the ongoing cholera epidemic and mitigate vulnerability to climate change: Now, therefore, be it
	
 That the House of Representatives— (1)honors those who lost their lives due to the tragic earthquake that struck the country of Haiti on January 12, 2010;
 (2)honors those who lost their lives due to Hurricane Matthew in October 2016; (3)honors the sacrifice of the men and women of the Government of Haiti, the United States Government, the United Nations, and the international community in their response to those affected and who continue to be affected by these calamities;
 (4)expresses continued solidarity with the people of Haiti as they work to prevent malnutrition and hunger, mitigate the effects of climate change, and rebuild their homes, neighborhoods, livelihoods, and country;
 (5)reaffirms its commitment to support Haiti, in partnership with the Government of Haiti and in coordination with other donors, in long-term development and disaster preparedness;
 (6)supports the efforts of the Administration to increase food security in Haiti through sustainable agriculture programs, shore up housing initiatives for Haiti’s poor and vulnerable, prevent the spread of cholera, treat persons who contract the disease, provide technical assistance to the Haitian Ministry of Public Health and Population (MSPP), and improve longer-term water, sanitation, and health systems;
 (7)urges the President and the international community to— (A)continue to focus assistance on building the capacity of Haiti’s public sector and reinforcing the systems it employs to sustainably provide basic services to its people;
 (B)develop, improve, and scale-up communications and participatory mechanisms to more substantially involve Haitian civil society at all stages of post-disaster responses; and
 (C)give priority to programs that protect and involve vulnerable populations, including internally displaced persons, children, especially malnourished children under the age of 5, pregnant and lactating women, women and girls, and persons with disabilities; and
 (8)urges the President to— (A)continue to make available to United States Government agencies, nongovernmental organizations, private volunteer organizations, regional institutions, and United Nations agencies the resources necessary to confront the ongoing consequences of these natural disasters;
 (B)support the efforts of the United Nations Secretary-General to secure the necessary resources required to fully execute the United Nations new two-track response to eradicate cholera from Haiti and provide material assistance to those Haitians most directly affected by cholera;
 (C)continue to lead humanitarian and development and disaster risk reduction efforts with the Government of Haiti, the Haitian Diaspora, and international actors who share in the goal of a better future for Haiti;
 (D)maximize responsible local and regional procurement; (E)establish improved and transparent mechanisms for monitoring the implementation of United States Government-funded aid programs; and
 (F)work with Haitian authorities and private landowners to prevent the forced eviction of internally displaced person communities and provide decent housing for the poorest and most vulnerable Haitians.
				